918 F.2d 957
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kevin BENNETT, Plaintiff-Appellant,v.Theodore KOEHLER, Dennis Hickey, Barb Fassbender, JerrySherman, Edward Trudeau, Larry Mattson, JohnWhite, Bruce Woods, Dick Estes, JoeSpicer, Wayne Stine,Defendants-Appellees.
No. 90-1184.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1990.

Before KEITH and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This pro se Michigan prisoner appeals the district court's summary judgment dismissing his civil rights complaint filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary, declaratory and injunctive relief, Kevin Bennett alleged that the conditions of his confinement violated the eighth amendment, that he was denied due process in a disciplinary hearing, and that placement in maximum custody resulted in a denial of equal protection.  Defendants filed a motion for summary judgment and requested a stay of discovery pending a decision on the motion.  Bennett filed a response in opposition.  The district court granted defendants' motion and dismissed the complaint.


3
Upon careful consideration of the record and the briefs, we conclude that summary judgment was proper.  Fed.R.Civ.P. 56(c);  Celotex Corp. v. Catrett, 477 U.S. 317 (1986).  Moreover, contrary to Bennett's assertions, he was not entitled to complete discovery prior to disposition of the motion for summary judgment.   See Emmons v. McLaughlin, 874 F.2d 351, 356 (6th Cir.1989).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.